EXHIBIT 10.1
AMENDED AND RESTATED
TOTAL SYSTEM SERVICES, INC.
DEFERRED COMPENSATION PLAN
EFFECTIVE JANUARY 1, 2009
PLAN DOCUMENT

 



--------------------------------------------------------------------------------



 



I. INTRODUCTION

  A.   Purpose of Plan. The Employer has adopted the Plan set forth herein to
provide benefits in excess of those that may be accrued under the Employer’s
qualified retirement plans as a result of the limitations of Code
Section 401(a)(17) and 415 as a means by which certain designated employees may
elect to defer designated portions of their Compensation, or in the discretion
of the Employer, receive additional amounts of deferred compensation in the form
of Discretionary Credits.     B.   Status of Plan. To the extent the Plan
provides benefits in excess of the limitations of Code Section 415, the Plan is
intended to be an “excess benefit plan” within the meaning of Sections 3(36) and
4(6) of ERISA, and to the extent the Plan provides other benefits, the Plan is
intended to be “a plan which is unfunded and is maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees” within the meaning of
Sections 201(2), 301(a)(3), 401(a)(1), and 4021(b)(6) of ERISA, and shall be
interpreted and administered to the extent possible in a manner consistent with
that intent. This Plan is intended to constitute a nonqualified deferred
compensation plan and to meet the requirements of Code Section 409A.     C.  
Establishment of Plan. The Plan is established as of the Effective Date upon the
transfer of certain assets and liabilities of the Synovus Financial Corp./Total
System Services, Inc. Deferred Compensation Plan (“Prior Plan”) in connection
with the spin-off of the Company from Synovus Financial Corp. All elections
under the provisions of the Prior Plan (including deferral, investment and
distribution elections and beneficiary designations) shall be recognized as
valid elections under this Plan with respect to Accounts transferred from the
Prior Plan to this Plan. In addition, any Participant employed by the Employer
on December 31, 2007, and any Eligible Employee who transfers from Synovus
Financial Corp. or any Affiliate of Synovus Financial Corp. to the Company or
any Affiliate of the Company from January 1, 2008 to December 31, 2008, shall
receive credit for service under this Plan to the same extent such service was
recognized under the provisions of the Prior Plan.

II. DEFINITIONS
Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

  A.   “Account” means, for each Participant, the bookkeeping account
established for his or her benefit under the Plan.     B.   “Code” means the
Internal Revenue Code of 1986, as amended from time to time. Reference to any
section or subsection of the Code includes reference to any

 



--------------------------------------------------------------------------------



 



      comparable or succeeding provisions of any legislation that amends,
supplements or replaces such section or subsection.

  C.   “Compensation” means, with respect to a Participant, his or her base
salary, including any bonuses, overtime, commissions and incentives.
Compensation shall not include any amounts previously deferred under this Plan
or any other nonqualified deferred compensation plan.     D.   “Discretionary
Credit” means an amount credited to a Participant’s Account by the Employer in
accordance with Section IV.B.     E.   “Effective Date” means January 1, 2008.  
  F.   “Elective Deferral” means the portion of Compensation which is deferred
by a Participant under Section IV.A.     G.   “Eligible Employee” means each
individual selected by the Plan Administrator for eligibility from among the
group of highly compensated or managerial employees of the Employer.     H.  
“Employer” means Total System Services, Inc. and any of its affiliates.     I.  
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to any section or subsection of ERISA includes
reference to any comparable or succeeding provisions of any legislation that
amends, supplements or replaces such section or subsection.     J.  
“Participant” means any individual who participates in the Plan in accordance
with Article III.     K.   “Plan” means the Amended and Restated Total System
Services, Inc. Deferred Compensation Plan and as set forth herein and all
subsequent amendments hereto.     L.   “Plan Administrator” means the Employer,
or the person, persons or entity otherwise designated by the Employer to
administer the Plan.     M.   “Plan Year” means the calendar year, except that
the initial plan year may be a period of less than 12 months’ duration beginning
on the Effective Date.     N.   “Valuation Date” means each business day in the
Plan year and any such other date designated by the Plan Administrator.     O.  
“Vested” means the nonforfeitable right to a portion of the Participant’s
Account attributable to Discretionary Credits, if any, determined in accordance
with the vesting schedule set forth in Section V.D.

2



--------------------------------------------------------------------------------



 



III. PARTICIPATION

  A.   Commencement of Participation. Any individual who is an Eligible Employee
on or after the Effective Date and who has elected to defer part of his or her
Compensation in accordance with Section IV.A or who has been selected to receive
Discretionary Credits under Section IV.B shall become a Participant on the date
such Elective Deferral election or Discretionary Credit is made, as the case may
be.     B.   Continued Participation. Subject to Section III.C, an individual
who has become a Participant in the Plan shall continue to be a Participant so
long as any amount remains credited to his or her Account.     C.   Termination
of Participation. The Plan Administrator may terminate an employee’s
participation in the Plan prospectively for any reason, effective as of the
first day of the Plan Year following such termination of participation,
including but not limited to the Plan Administrator’s determination that such
termination is necessary in order to maintain the Plan as a “plan which is
unfunded and is maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees” within the meaning of Sections 201(2), 301(a)(3), 401(a)(1), and
4021(b)(6) of ERISA. Amounts credited to a Participant’s Account (regardless of
the extent otherwise Vested) shall be paid out to such Participant in accordance
with the Participant’s election under Article VI.

IV. DEFERRALS AND CREDITS

  A.   Elective Deferrals.

  1.   In general. An individual who is an Eligible Employee may elect to defer
a designated portion of Compensation to be earned during a Plan Year, by filing
an irrevocable written election with the Plan Administrator prior to the first
day of the Plan Year in which such Compensation is to be earned. An individual
who first becomes an Eligible Employee on or after the first day of any Plan
Year may elect to defer a designated portion of his or her Compensation by
filing an irrevocable written election with the Plan Administrator on or before
the date that is 30 days after the date on which the employee first becomes an
Eligible Employee. The deferral election shall apply only to Compensation earned
after the date on which the Eligible Employee files his or her deferral election
form.     2.   Nature of Election. Each election under this Section IV for a
Plan Year (or the balance of a Plan Year) shall be made on a form approved or
prescribed by the Plan Administrator and shall apply only to Compensation earned
for the calendar year after the date the election form is completed and filed
with the Plan Administrator. The election form

3



--------------------------------------------------------------------------------



 



      shall apply to bonuses and shall specify the whole percentage or flat
dollar amount that is to be deferred. A Participant may revoke his or her
deferral election as of the first day of any Plan Year which follows such
revocation by giving written notice to the Plan Administrator before that day
(or any such earlier date as the Plan Administrator may prescribe). Any deferral
election made under this Section IV.A shall continue to be effective until
revoked or changed pursuant to this paragraph.

  B.   Excess Benefit Credits. The Employer shall credit the Account of each
Participant with the excess of any employer contributions that would have been
allocated to the Participant’s account under the TSYS Money Purchase Pension
Plan (the “Money Purchase Plan”), the TSYS Profit Sharing Plan (the “Profit
Sharing Plan”) or the TSYS 401(k) Savings Plan (the “401(k) Plan”) but for the
limitation of Code Sections 401(a)(17) and 415 over the amount actually credited
to such account; such credits to be made as of the date or dates that the
amounts would have been allocated to the Participant’s account under the Money
Purchase Plan, the Profit Sharing Plan or the 401(k) Plan.

V. ACCOUNTS

  A.   Accounts. The Plan Administrator shall establish an Account for each
Participant reflecting Elective Deferrals or Discretionary Credits made for the
Participant’s benefit together with any adjustments hereunder. Subject to
Sections V.E and IX.A, the Employer shall deposit the amount of deferrals and
credits for a period as soon as practicable after the date as of which such
amounts are credited to the Accounts. As of each Valuation Date, the Plan
Administrator shall provide the Participant with a statement of his or her
Account reflecting the income, gains and losses (realized and unrealized),
amounts of deferrals and credits, and distributions of such Account since the
prior Valuation Date.     B.   Investments. Each Participant’s Account shall be
deemed invested in shares of any open-end registered investment company for
which Fidelity Investments or one of its subsidiaries or affiliates
(collectively “Fidelity”) serves as investment advisor or for which Fidelity is
the principal underwriter, or any other investment option selected by the Plan
Administrator. If any Participant or beneficiary makes an investment selection,
the Employer (or in the event of the establishment of a trust hereunder, the
trustee of such trust as directed by the Employer) may follow such investment
selection but shall not be legally bound to do so.     C.   Payments. Each
Participant’s Account shall be reduced by the amount of any payment made to or
on behalf of the Participant under Article VI as of the date such payment is
made.     D.   Vesting. A Participant will at all times be 100% Vested in the
portion of his or her Account attributable to Elective Deferrals. A Participant
will be vested in the portion of his or her Account attributable to Excess
Benefit Credits from the

4



--------------------------------------------------------------------------------



 



      Profit Sharing Plan or the Money Purchase Pension Plan according to the
following schedule, based on his or her years of service with the Employer. A
Participant’s years of service for this purpose will be determined by the
Administrator pursuant to uniform rules based on the time elapsed since the
Participant’s commencement of employment with the Employer or its affiliates.

      Years of Service   % Vested
less than 1
  0
2
  25
3
  50
4
  75
5 or more
  100

  E.   Forfeiture of non-Vested Amounts. To the extent that any amounts credited
to a Participant’s Account are not Vested at the time the Account becomes
distributable under the Plan, such non-Vested amounts shall be forfeited and may
be used by the Employer as future Discretionary Credits for other Participants.
    F.   Plan Mergers. From time to time, other non-qualified deferred
compensation plans may be merged into the Plan. All Accounts resulting from such
merged plans will be 100% vested as of the date of merger. A list of merged
plans, together with any special terms and conditions adopted in connection with
the merger, is attached to the Plan as Exhibit “A.”

5



--------------------------------------------------------------------------------



 



VI. PAYMENTS

  A.   Unforeseeable Financial Emergency. A Participant who believes he or she
is suffering an “Unforeseeable Financial Emergency” may apply to the Plan
Administrator for a distribution under the Plan in order to alleviate such
emergency. An “Unforeseeable Financial Emergency” shall mean a severe financial
hardship resulting from an illness or accident of the Participant or a dependent
(as defined in Section 152 of the Code without regard to Section 152(b)(1),
(b)(2), and (d)(1)(B)), loss of the Participant’s property due to casualty
(including the need to rebuild a home not otherwise covered by insurance), or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant. Except as otherwise provided
herein, the purchase of a home and the payment of college tuition are not
unforeseeable emergencies. Whether a Participant or dependent is faced with an
unforeseeable emergency is to be determined by the Plan Administrator based on
the relevant facts and circumstances of each case, but, in any case, a
distribution on account of an unforeseeable emergency may not be made to the
extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of deferrals under the arrangement. If the
Plan Administrator determines, in its sole discretion, that a participant
qualified for a distribution due to an Unforeseeable Financial Emergency, the
Employer shall be directed to pay to the Participant an amount which it
determines is necessary or appropriate, not to exceed the Vested portion of the
Participant’s Account balance, and the Employer shall pay such amount to the
Participant in a single lump sum cash payment.     B.   Timing of Distribution.
Each Participant shall specify as part of his or her deferral election under
Section IV.A, the date on which the Elective Deferrals and/or Discretionary
Credits made on his or her behalf , if any, shall be distributed. The
Participant may elect the timing of the payment of all vested amounts credited
to his or her Account from one of the following options:

  1.   the January 1 following a specified date, which must be at least two
years after the Plan Year for which the Elective Deferrals or Discretionary
Credits are made, or     2.   subject to Section VI.C below, within 90 days
following termination of employment for any reason including retirement or
death.

The foregoing election shall be made on a form approved or prescribed by the
Plan Administrator. A Participant may irrevocably elect to subsequently postpone
such distribution provided that: (i) the subsequent election shall not take
effect for at least 12 months after the date on which it is made; (ii) the
subsequent election must be made at least 12 months prior to the original
payment date; and (iii) the subsequent election shall result in a new payment
date that is delayed by

6



--------------------------------------------------------------------------------



 



at least five (5) years, as measured from the original payment date. Any
subsequent election must be in writing, filed in a manner acceptable to the Plan
Administrator and comply with such other restrictions, consistent with
Section 409A, that are imposed generally by the Plan Administrator on such
postponements.
If no election is in effect with respect to a portion of a Participant’s
Account, subject to Section VI.C below, payment will be made within 90 days
following termination of employment for any reason including retirement or
death.

  C.   Mandatory 6 Month Delay. Notwithstanding anything in this Article VI to
the contrary, any payment made under this Plan on account of the Participant’s
termination of employment for any reason, except on account of death, shall
commence no earlier than the first day of the seventh month following the
Participant’s termination of employment from the Employer. In the case of
installment payments under Section VI.E that would have otherwise been paid
during the first six months following the Participant’s termination of
employment, the first payment will include a lump sum payment equal to any
annual installment that would have been made during such 6 month delay.     D.  
Beneficiary Designation. A Participant shall designate a beneficiary who shall
be entitled to receive any Vested amounts remaining in the Participant’s Account
after his or death. Such designation shall be made in writing on a form approved
or prescribed by the Plan Administrator, and may be changed by the Participant
at any time. If there is no such designation or no designated beneficiary
survives the Participant, payment shall be made to the Participant’s estate.    
E.   Form of Payment.

  1.   Each Participant shall specify as part of his or her deferral election
under Section IV.A a form of payment of the Elective Deferrals and/or
Discretionary Credits, made on his or her behalf, if any. The Participant may
elect the form of payment of all Vested amounts credited to his or her Account
from one of the following options:

  a)   a single lump sum payment; or     b)   annual installments over a period
elected by the Participant up to 10 years, the amount of each installment to
equal the balance of his or her Account immediately prior to the installment
divided by the number of installments remaining to be paid.

      The foregoing election shall be made on a form approved or prescribed by
the Plan Administrator. A Participant may irrevocably elect to subsequently
change such form of payment provided that: (i) the subsequent election shall not
take effect for at least 12 months after the

7



--------------------------------------------------------------------------------



 



      date on which it is made; (ii) the subsequent election must be made at
least 12 months prior to the original payment date; and (iii) the subsequent
election shall result in a new payment date that is delayed by at least five
(5) years, as measured from the original payment date. Any subsequent election
must be in writing, filed in a manner acceptable to the Plan Administrator and
comply with such other restrictions, consistent with Section 409A, that are
imposed generally by the Plan Administrator on such postponements.         If no
election is in effect with respect to a portion of a Participant’s Account,
payment will be made in the form of annual installments for a period of
10 years.         Payments under this Section shall be made in cash. Any such
election shall be made in such form and with such prior notice as the
Administrator may require. Regardless of the Participant’s election, if the
Participant’s vested Account balance is less than or equal to $10,000, the
distribution will be made in a single lump sum payment.

VII. ADMINISTRATION

  A.   Plan Administrator; Interpretation. The Plan Administrator shall oversee
the administration of the Plan. The Plan Administrator shall have complete
discretionary control and authority to administer all aspects of the Plan,
including without limitation the power to appoint agents and counsel, and to
determine the rights and benefits and all claims, demands and actions arising
out of the provisions of the Plan of any Participant, beneficiary, deceased
Participant, or other person having or claiming to have any interest under the
Plan, in a manner consistent with Section VII.B. The Plan Administrator shall
have the exclusive discretionary power to interpret the Plan and to decide all
matters under the Plan. Such interpretation and decision shall be final,
conclusive and binding on all Participants and any person claiming under or
through any Participant, in the absence of clear and convincing evidence that
the Plan Administrator acted arbitrarily and capriciously. Any individual
serving as Plan Administrator, or on a committee acting as Plan Administrator,
who is a Participant will not vote or act on any matter relating solely to
himself or herself. When making a determination or calculation, the Plan
Administrator shall be entitled to rely on information furnished by a
Participant, a beneficiary, or any other person or entity. The Plan
Administrator shall be deemed to be the plan administrator with responsibility
for complying with any reporting and disclosure requirements of ERISA.     B.  
Claims Procedure.

  1.   In General. If any person believes he or she is being denied any rights
or benefits under the Plan, such person may file a claim in writing with the
Plan Administrator. If any such claim is wholly or partially denied, the

8



--------------------------------------------------------------------------------



 



      Plan Administrator will notify such person of its decision in writing.
Such notification will contain (i) specific reasons for the denial,
(ii) specific reference to pertinent plan provisions, (iii) a description of any
additional material or information necessary for such person to perfect such
claim and an explanation of why such material or information is necessary and
(iv) information as to the steps to be taken if the person wishes to submit a
request for review. Such notification will be given within 90 days after the
claim is received by the Plan Administrator (or within 180 days, if special
circumstances require an extension of time for processing the claim, and if
written notice of such extension and circumstances is given to such person
within the initial 90 day period).

  2.   Appeals. Within 60 days after the date on which a person receives a
written notice of a denied claim (or, if applicable, within 60 days after the
date on which such denial is considered to have occurred) such person (or his or
her duly authorized representative) may (i) file a written request with the Plan
Administrator for a review of his or her denied claim and of pertinent documents
and (ii) submit written issues and comments to the Plan Administrator. The Plan
Administrator will notify such person of its decision in writing. Such
notification will be written in a manner calculated to be understood by such
person and will contain specific reasons for the decision as well as specific
references to pertinent plan provisions. The decision on review will be made
within 60 days after the request for review is received by the Plan
Administrator (or within 120 days, if special circumstances require an extension
of time for processing the request, such as an election by the Plan
Administrator to hold a hearing, and if written notice of such extension and
circumstances is given to such person within the initial 60 day period).

  C.   Indemnification of Plan Administrator. The Employer agrees to indemnify
and to defend to the fullest extent permitted by law any director, officer or
employee of the Employer or any affiliated company who serves as the Plan
Administrator or as a member of a committee appointed to serve as Plan
Administrator, or who assists the Plan Administrator in carrying out its duties
as part of his or her employment (including any such individual who formerly
served in any such capacity) against all liabilities, damages, costs and
expenses (including attorneys’ fees and amounts paid in settlement of any claims
approved by the Employer) occasioned by any act or omission to act in connection
with the Plan, if such act or omission is in good faith.

9



--------------------------------------------------------------------------------



 



VIII. AMENDMENT AND TERMINATION

  A.   Amendments. The Employer shall have the right to amend the Plan from time
to time, subject to Section VIII.C, by an instrument in writing which has been
executed on the Employer’s behalf by an officer thereof or by vote of its Board
of Directors.     B.   Termination of Plan. This Plan is strictly a voluntary
undertaking on the part of the Employer and shall not be deemed to constitute a
contract between the Employer and any Eligible Employee (or any other employee)
or a consideration for, or an inducement or condition of employment for, the
performance of the services by any Eligible Employee (or other employee). The
Employer reserves the right to terminate the Plan at any time, subject to
Section VIII.C, by an instrument in writing which has been executed on said
Employer’s behalf by an officer thereof or by vote of its Board of Directors;
provided, the Plan may not be terminated before the date on which all amounts
credited to all Participant Accounts have been distributed in accordance with
Article VI, except as permitted under Code Section 409A and Treas. Reg. Section
1.409A-3(j)(ix)..     C.   Existing Rights. No amendment or termination of the
Plan shall adversely affect the rights of any Participant with respect to
amounts credited to his or her Account that are attributable to Elective
Deferrals or Discretionary Credits credited prior to the date of such amendment
or termination. Any termination of the Plan will cause each Participant to be
100% Vested in his or her Account, notwithstanding Section V.D. The limitations
described in this Section VIII.C shall not apply to any amendment of the Plan
which is reasonably necessary, in the opinion of counsel, (i) to preserve the
intended income tax consequences of the Plan or (ii) to guard against other
material adverse impacts on Participants and beneficiaries, and which, in the
opinion of counsel, is drafted primarily to preserve such intended consequences,
or status, or to guard against such adverse impacts.     D.   Assignment. The
rights and obligations of the Employer shall enure to the benefit of and shall
be binding upon its successors and assigns.

IX. MISCELLANEOUS

  A.   No Funding. The Plan constitutes a mere promise by the Employer to make
benefit payments to such Participants and beneficiaries in the future and
Participants and beneficiaries shall have the status of general unsecured
creditors of the Employer. Any Accounts established pursuant to the Plan shall
remain the property of the Employer until distributed, and nothing in the Plan
will otherwise be construed to create a trust or to obligate the Employer or any
other person to segregate a fund, purchase an insurance contract, or in any
other way currently to fund the future payment of any benefits hereunder, nor
will anything herein be construed to give any employee or any other person
rights to any specific assets of

10



--------------------------------------------------------------------------------



 



the Employer or of any other person. The Employer may, in its sole discretion,
create a grantor trust to pay its obligations hereunder, but shall have no
obligation to do so. In all events, it is the intent of the Employer that the
Plan be treated as unfunded for tax purposes and for purposes of Title I of
ERISA.

B.   Nonassignability. None of the benefits, payments, proceeds or claims of any
Participant or beneficiary shall be subject to any claim of any creditor of any
Participant or beneficiary and, in particular, the same shall not be subject to
attachment or garnishment or other legal process by any creditor of such
Participant or beneficiary, nor shall any Participant or beneficiary have any
right to alienate, anticipate, commute, pledge, encumber, sell, transfer or
assign any of the benefits or payments or proceeds which he may expect to
receive, contingently or otherwise, under the Plan.   C.   Limitation of
Participants’ Rights. Participation in the Plan shall not give any Eligible
Employee the right to be retained in the employ of the Employer or any right or
interest in the Plan other than as herein provided. The Employer reserves the
right to dismiss any Eligible Employee without any liability for any claim
against the Employer, except to the extent provided herein.   D.   Government
Regulations. It is intended that this Plan will comply with all applicable laws
and government regulations, and the Employer shall not be obligated to perform
an obligation hereunder in any case where, in the opinion of the Employer’s
counsel, such performance would result in the violation of any law or
regulation.   E.   Governing Law. The Plan shall be construed, administered, and
governed in all respects under and by the laws of the State of Georgia. If any
provision shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.   F.   Headings and Subheadings. Headings and subheadings in this
Plan are inserted for convenience only and are not to be considered in the
construction of the provisions hereof.

11



--------------------------------------------------------------------------------



 



Exhibit “A”
Merged Plans

          Plan's Name   Date of Merger   Terms and Conditions
 
       
Vital Processing Services,
LLC Deferred Retention
Compensation Plan
  July 8, 2005   New distribution elections permitted until 7/31/05 for
participants who have not separated from service (separated participants Stephen
Swope will be paid in a lump sum in August of 2005 and Glen Hunter will be paid
in May of 2006). New distribution elections may be made for 1-15 years and on
annual or monthly basis; other distribution provisions governed by TSYS Plan.
Contribution elections grandfathered (including elections for percentages and
specific dollar amounts) so long as compliant with Internal Revenue Code
Section 409A.
 
       
Vital Processing Services,
LLC Long-Term Incentive
Plan
  July 8, 2005   New distribution elections permitted until 7/31/05 for
participants who have not separated from service. New distribution elections may
be made for 1-15 years and on annual or monthly basis; other distribution
provisions governed by TSYS Plan. Contribution elections grandfathered
(including elections for percentages and specific dollar amounts) so long as
compliant with Internal Revenue Code Section 409A.

12